On Second Petition for Rehearing.
PER CURIAM.
In our opinion as amended by the order of -December 6, 1945, we stated, inter alia, that the defendant, having moved to dismiss the complaint under Rule 41(b), 28 U.S.C.A. following section 723c, “possesses the right to proceed to its defense.” It was our intention to indicate that the defendant might proceed to any and all defenses open to it. But, as we also stated, the question of whether or not the defendant may amend its answer upon- remand is one which must rest within the discretion of the District Court.